Citation Nr: 1133169	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for narcolepsy.      

2.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from August 1989 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.                 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Narcolepsy was reasonably manifested to a compensable degree within the first post-service year.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for narcolepsy is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).    







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for narcolepsy.  Therefore, no further development is needed with regard to this issue.


II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as organic diseases of the nervous system (e.g., narcolepsy), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran contends that he currently has narcolepsy which is related to his period of active service.  In his July 2010 Travel Board hearing, he stated that he was diagnosed with narcolepsy in August 2006, within a year of his discharge in September 2005.  He indicated that he started to experience the symptomatology of his narcolepsy during service.  Specifically, he noted that prior to his discharge, he started to feel tired all of the time.  The Veteran reported that regardless of how much he slept, he felt like he was "dragging" throughout the entire day.  He noted that he continued to experience these symptoms after his discharge, and that in August 2006, he was diagnosed with narcolepsy.  

The Veteran's service treatment records are negative for any complaints or findings of narcolepsy.  The Veteran received a medical discharge for unrelated disability.  

Private medical records show that in May 2006, the Veteran sought treatment for sleep problems.  Specifically, he stated that his wife had noted an erratic breathing pattern while he was sleeping and some difficulty arousing him.  The impression was possible sleep apnea, and it was recommended that he undergo a sleep study.  

Additional private medical records reflect that, in June 2006, the Veteran underwent an overnight polysomnogram.  The polysomnogram was interpreted as showing obstructive sleep apnea with a significant REM (rapid eye movement)/positional related component.  The examiner recommended follow-up testing for evaluation of possible narcolepsy as evidence by an elevated ESS and short REM latency.  The Veteran was prescribed a continuous positive airway pressure (CPAP) machine.  In September 2006, the Veteran's physician, R.K.B., M.D., noted that the Veteran had persistent hypersomnolence despite using the CPAP device.  According to Dr. B., it was possible that the Veteran had some component of narcolepsy or idiopathic hypersomnia.  In October 2006, the Veteran underwent another polysomnography which was reported to show obstructive sleep apnea and narcolepsy.       

In this case, the Board notes that the Veteran was discharged in September 2005.  Thus, the one-year presumptive period following his discharge is from September 2005 to September 2006.  Upon a review of the evidence of record, the Veteran was first diagnosed with narcolepsy in October 2006, which is just one month beyond the one-year presumptive period following his separation from service.  In addition, although not actually diagnosed, narcolepsy was considered as a possible diagnosis in June 2006 and September 2006, which was within the one-year presumptive period.  The Board also notes that the Veteran has presented credible testimony regarding his complaints of tiredness prior to his separation from service and shortly thereafter.  In this regard, the Veteran is competent to describe the symptoms that he experienced both during and after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, given the Veteran's complaints of tiredness before and after his discharge, and the fact that narcolepsy was considered as a possible diagnosis during the one-year presumptive period following his discharge and was diagnosed just one month after the end of the one-year presumptive period, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced narcolepsy to a compensable degree during the one-year presumptive period after his separation from the military.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports entitlement to service connection for narcolepsy.  The claim is thus granted in full.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for narcolepsy is granted.  


REMAND

In this case, the Veteran maintains that he currently has obstructive sleep apnea that is related to his period of military service.  He contends that he first experienced symptoms related to his obstructive sleep apnea during service and that he continued to experience those symptoms after his discharge.  The first medical evidence of a diagnosis of obstructive sleep apnea is in June 2006, approximately nine months after the Veteran's discharge.  In light of the above facts, the Board is of the opinion that a VA examination should be performed in order to determine the nature and etiology of the diagnosed obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a pulmonary examination to determine the nature and etiology of his obstructive sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following: is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed obstructive sleep apnea is etiologically related to his period of military service?  A complete rationale for all opinions must be provided.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


